

116 S3524 IS: Coronavirus Credit Expansion Act
U.S. Senate
2020-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3524IN THE SENATE OF THE UNITED STATESMarch 18, 2020Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo modify terms related to the economic injury disaster loan program of the Small Business Administration for applicants affected by COVID–19, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Credit Expansion Act.2.Small business economic injury disaster loans(a)In generalWith respect to loans made under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19—(1)the Small Business Administration shall expedite the loan approval process for those loans such that the loans are made as soon as is practicable; and(2)the maximum loan amount shall be $20,000,000.(b)FraudThe fine imposed for any conviction under sections 3729 through 3733 of title 31, United States Code (commonly known as the False Claims Act), relating to the use of funds provided under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) related to COVID–19 shall be equal to 3 times the amount of the loan. 